IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 19, 2009

                                       No. 08-60250                    Charles R. Fulbruge III
                                                                               Clerk

RENEE SMITH

                                                   Plaintiff-Appellee
v.

RONNIE PENNINGTON, Individually and in his official capacity as Sheriff of
Rankin County, Mississippi; KEN DICKERSON, Individually and in his official
capacity as Sheriff of Rankin County, Mississippi; EDDIE THOMPSON,
Individually and in his official capacity as Jail Captain; RONNIE ANDREWS,
Individually and in his official capacity as Jail Lieutenant; MARCIA GARDNER,
Individually and in her official capacity as Jail Sergeant; DAVID PARKER,
Individually and in his official capacity as a Jailer; JOHN RENFRO,
Individually and in his official capacity as a Jailer; AGNES SMITH, Individually
and in his official capacity as a Jailer; SANTELL EASTERLING, Individually
and in his official capacity as a Jailer; JAMES REDD, Individually and in his
official capacity as a Jailer

                                                   Defendants-Appellants




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:06-CV-103


Before JONES, Chief Judge, and WIENER and BENAVIDES, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60250

      This court has considered the appellants’ appeal from the denial of their
qualified immunity for the death of detainee Moreco Ragsdale in March 2003.
Based on the briefs, oral argument, and record, we conclude that the district
court should have evaluated each individual appellant’s entitlement to qualified
immunity and that, so considered, some appellants are entitled at this stage to
the benefit of the defense. See Longoria v. Texas, 473 F.3d 586, 593 (5th Cir.
2006). We assume, although it is a contested fact, that detainee Ragsdale died
as a consequence of the blow to the head he suffered in the February attack by
Alvin McLaurin, another inmate.
      Specifically, the appellee has failed to produce a genuine issue of material
fact concerning the potential liability of the Rankin County Jail’s “supervisory
defendants,” i.e., Sheriffs Pennington and Dickerson, Messrs. Thompson and
Andrews, and Ms. Gardner. There is no cognizable fact issue concerning the
inadequacy of the conditions of confinement, amount of food available for
inmates, or any similar issue raised by appellee.
      Among the appellants who are jail employees, appellee has failed to allege
a constitutional violation by jailer Parker, who is therefore entitled to qualified
immunity. The appellee has also failed to identify a genuine issue of material
fact concerning jailer Redd’s or jailer Renfro’s actions toward Ragsdale on
March 5, 2003. The undisputed facts show that these employees did not display
deliberate indifference to Ragsdale’s serious medical needs as his condition
rapidly deteriorated. The care he was given appears without dispute to have
been appropriate under the circumstances and knowledge these individuals
possessed about Ragsdale’s symptoms.
      We are concerned, however, that there is a dearth of evidence to support
summary judgment based on qualified immunity for jail sergeant Gardner and
jailers Easterling, Smith, and Redd for their actions toward Ragsdale between
the date he was punched in the head and the day he was transported to the

                                        2
                                  No. 08-60250

hospital. Appellee offers the Perkins affidavit, which asserts that the jailers had
knowledge of the severity of the head injury, of Ragsdale’s oral and written
complaints of headaches and dizziness, and the increasing severity of his
symptoms. We might infer that these jailers deny they received written medical
request slips because the jail could not produce any such slips in response to a
document request. We cannot, however, draw inferences from silence as to their
lack of involvement or knowledge of Ragsdale’s general condition and his
allegedly worsening state.
      This court has held that it is appropriate to conduct discovery related to
the defense of qualified immunity. Lion Boulos v. Wilson, 834 F.2d 504 (5th Cir.
1987). Securing affidavits or testimony from jailers who had daily contact with
Ragsdale will confirm whether any genuine issue of material fact exists
concerning the constitutionality of their treatment of Ragsdale. We thus vacate
the district court’s denial of immunity to jailers Easterling, Gardner, Smith, and
Redd, and remand for such additional discovery as will elicit:
      1.    What knowledge each appellant had about the fight between
            Ragsdale and Alvin McLaurin;

      2.    Whether each appellant saw medical request slips filed by
            Ragsdale or became aware of Ragsdale’s complaints about
            headaches and dizziness; and

      3.    What actions each appellant took in response to Ragsdale’s
            symptoms of which he or she became aware.
Based on the answers to these questions as to each of these jail employees, the
district court may then reevaluate their qualified immunity defenses.
      For these reasons, the judgment of the district court is REVERSED IN
PART with instructions to DISMISS as to Appellants Pennington, Dickerson,
Thompson, Andrews, Parker, and Renfro; and VACATED AND REMANDED
IN PART as to Appellants Gardner, Easterling, Smith, and Redd.



                                        3